
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 763
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Mr. Bilirakis (for
			 himself, Mr. Shuler,
			 Mr. Franks of Arizona,
			 Mr. Wolf, and
			 Mr. West) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Condemning the targeted violence of
		  vulnerable minority faith communities in Syria and calling on the United States
		  Government to prioritize the safety and security of these
		  communities.
	
	
		Whereas unrest in the region following the Arab Spring
			 fueled antigovernment protests in Syria beginning in March 2011;
		Whereas these Syrian antigovernment protests have been
			 followed by increasing violence throughout Syria;
		Whereas the Strategic Research and Communication Centre
			 estimates that as of July 2012, over 18,000 Syrians have been killed as a
			 result of the unrest since March 2011;
		Whereas the United Nations High Commission for Refugees
			 reports that they have registered over 119,000 Syria refugees in neighboring
			 Turkey, Lebanon, Jordan, and Iraq;
		Whereas the Syrian Arab Red Crescent estimates that over
			 1,000,000 people are internally displaced people in Syria;
		Whereas the violence in Syria has led to the targeting or
			 massive displacement of religious minorities residing in the large, religiously
			 diverse cities of Aleppo and Damascus, as well as smaller towns in the
			 provinces of Homs and Hama;
		Whereas the Syrian population is about 70 percent Sunni
			 and also includes large minorities of Alawites and Christians (including Greek
			 Orthodox, Syriac Orthodox, Armenian Apostolic, and Eastern Rite Catholics), as
			 well as smaller numbers of Shia (including Ismailis), Druze, Ezidi, Mandaean,
			 and Jewish communities with long standing ancient and indigenous ties to the
			 area;
		Whereas the Christian, Jewish, Ezidi, and Mandaean
			 communities, which number about 10 percent of the population, lack their own
			 militias and regional protectors;
		Whereas these minority faith communities are vulnerable to
			 pressure from all sides of the conflict and have been the target of retaliatory
			 attacks, displacement, and the threat of ethnic cleansing for suspicion of
			 allying with either side of the violence;
		Whereas the majority of the Christian population of Homs
			 has left the city due to threats against their safety;
		Whereas in the town of Qusayr, where different religious
			 groups have lived as neighbors for centuries, mosque loudspeakers have
			 repeatedly ordered Christians to leave the town;
		Whereas at least 200 al Qaeda operatives are estimated to
			 have entered Syria since December 2011 to fight the Assad regime and those
			 perceived to be regime supporters, sometimes solely by their religious minority
			 identity;
		Whereas some of the Christian, Ezidi, and Mandaean
			 communities are already refugees from violence in Iraq; and
		Whereas human rights abuses and religiously motivated
			 crimes contribute to regional instability and endanger future peace: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)calls on all parties in the conflict to
			 respect the dignity, human rights, and religious freedom of Syrian citizens,
			 regardless of their religion or ethnicity;
			(2)calls on the United States Secretary of
			 State to predicate future discussions with all Syrian groups on their
			 obligation to respect the rights of all Syrians, regardless of their religion,
			 ethnicity, or similar status;
			(3)calls for future aid to Syria to be
			 preconditioned on the Syrian Government's fulfillment of its obligation to
			 protect religious minorities and human rights;
			(4)calls on the
			 United States Commission on International Religious Freedom to monitor the
			 situation in Syria and report on the status of religious minorities in Homs,
			 Aleppo, and throughout the country; and
			(5)calls on the United States Commission on
			 International Religious Freedom to meet with the Secretary of State and to
			 offer policy recommendations on how to ensure the protection of religious
			 freedom and human rights for all Syrians, regardless of their religion or
			 ethnicity.
			
